Citation Nr: 1620117	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability ratings in excess of 10 percent prior to June 24, 2011, and in excess of 20 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from March 1944 to January 1946, including combat service in World War II.  His decorations include a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the Veteran's 10 percent rating for bilateral hearing loss.  In August 2011, the RO in St. Petersburg, Florida, increased the Veteran's rating to 20 percent, effective as of the VA examination date of June 24, 2011.

In May 2015 and February 2011, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 24, 2011, the Veteran's bilateral hearing loss was manifested by no more than Level V for the right ear and Level IV for the left ear.

2.  As of June 24, 2011, the Veteran's bilateral hearing loss was manifested by no more than Level VI for the right ear and Level IV for the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2011, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2015).

2.  As of June 24, 2011, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his August 2009 notice of disagreement and elsewhere that his bilateral hearing loss is more disabling than his current evaluation reflects.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

In the August 2008 VA audiogram, pure tone thresholds, in decibels, were as follows:

Aug. 2008

HERTZ



1000
2000
3000
4000
RIGHT
50
50
80
80
LEFT
45
50
60
70

The average decibel loss was 65 in the right ear and 56 in the left ear.  Speech discrimination was noted to be 68 percent in the right ear and 76 percent in the left ear.  The audiometry test results equate to Level V hearing in the right ear using Table VI, and Level IV in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level V hearing in the right ear and Level IV hearing in the left ear results in a 10 percent rating.

In the June 2011 VA audiogram, pure tone thresholds, in decibels, were as follows:

June 2011

HERTZ



1000
2000
3000
4000
RIGHT
50
55
80
80
LEFT
45
55
70
80

The average decibel loss was 66 in the right ear and 63 in the left ear.  Speech discrimination was noted to be 74 percent in the right ear and 80 percent in the left ear.  The audiometry test results equate to Level VI hearing in the right ear using Table VI, and Level IV in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in the right ear and Level IV hearing in the left ear results in a 20 percent rating.

In evaluating the Veteran's claim for higher ratings, the preponderance of the evidence is against the assignment of ratings for bilateral hearing loss in excess of 10 percent prior to June 24, 2011, and in excess of 20 percent as of that date.  To the extent that the Veteran's hearing is impaired, as the Veteran has asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which include difficulty hearing and understanding the spoken voice.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran does not report, and the evidence does not show, that his bilateral hearing loss renders him unemployable.  Thus, TDIU is not raised by the record.


ORDER

Prior to June 24, 2011, a disability rating in excess of 10 percent for bilateral hearing loss is denied.

As of June 24, 2011, a disability rating in excess of 20 percent for bilateral hearing loss is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


